DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Sorensen (Reg. No. 60,108) on 03/24/2021 and 03/25/2021.

The application has been amended as follows: 
In the specification:
In page 2, in paragraph [0009], line 5, change “preforming” to --performing--.
In page 9, in paragraph [0031], line 6, change “print job print job” to --print job--.
In page 11, in paragraph [0038], line 2, change “304” to --204--.
In page 12, line 3, change “304” to --204--.
In page 14, line 4, change “print job print job” to --print job--.
In page 16, line 2, after “backup based on the”, insert --first--.

In the abstract:
Abstract
PRINT JOB BACKUP
	In some implementations, a print device may possess 

In the claims:
6. (Currently Amended)  A method for creating a print job backup, the method comprises:
creating a print queue having a plurality of print jobs to be printed, wherein each print job corresponds to a print request received from a user for printing a digital document;
receiving, as a first trigger event for creating the print job backup, a first user input indicating an unprocessed print job for which printing is to be deferred to a later point of time;
obtaining print data corresponding to the unprocessed print job identified for the print job backup; and
saving the print data corresponding to the identified unprocessed print job in a print device memory to create the print job backup.

7. (Currently Amended)  The method as claimed in claim 6, further comprising:
the print request for printing [[a]] the digital document having print data; 
creating a print job corresponding to the print request; and
adding the print job to the print queue. 

8. (Original) The method as claimed in claim 6, further comprising:
receiving, as a second trigger input, user instructions to print the identified unprocessed print job; 
processing the identified unprocessed print job; and 
printing the identified unprocessed print job. 

9. (Original) The method as claimed in claim 8, wherein processing the identified unprocessed print job further comprises:
obtaining the identified unprocessed print job from the print device memory;
adding the identified unprocessed print job to the print queue for printing; and 
deleting the identified unprocessed print job from the print device memory.

10. (Currently Amended)  The method as claimed in claim 6, further comprising:
monitoring a wait time of each unprocessed print job in the print queue; 
for the wait time exceeding a threshold period, saving [[the]] a corresponding unprocessed print job in the print device memory; 
obtaining the unprocessed print job from the print device memory upon completion of print jobs listed before the unprocessed print job in the print queue; 
adding the unprocessed print job to the print queue for printing; and 
deleting the unprocessed print job from the print device memory.

11. (Currently Amended)  A non-transitory computer readable medium having a set of computer readable instructions that, when executed, cause a processor to:
add a print job to a print queue having a plurality of print jobs to be printed, wherein the print job corresponds to a print request received from a user for printing a digital document;
a print job backup, wherein the first trigger event includes one of print job deferment input and threshold time exceeded input;
save print data corresponding to each unprocessed print job, identified for the print job backup based on the first trigger event, in [[the]] a print device memory to create the print job backup; 
determine occurrence of a second trigger event to print the identified unprocessed print job saved in the print device memory; and
print the identified unprocessed print job. 

12. (Currently Amended)  The non-transitory computer readable medium as claimed in claim 11, wherein the computer readable instructions, when executed, further cause the processor to obtain the saved print data corresponding to the identified unprocessed print job.

13. (Currently Amended) The non-transitory computer readable medium as claimed in claim 11, wherein the computer readable instructions, when executed, further cause the processor to:
obtain the identified unprocessed print job from the print device memory upon determining occurrence of the second trigger event; and 
add the identified unprocessed print job to the print queue for printing; and 
delete the identified unprocessed print job from the print device memory. 

14. (Currently Amended) The non-transitory computer readable medium as claimed in claim 13, wherein the second trigger event is one of:
completion of print jobs listed before the identified unprocessed print job in the print queue; and 
user instructions to print the identified unprocessed print job 

15. (Currently Amended) The non-transitory computer readable medium as claimed in claim 13, wherein the computer readable instructions, when executed, further cause the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Lester et al. (US 7,345,777 B2) discloses a print device (i.e., print device 10, see figures 1 and 3-5 and column 2, lines 11 and 34-38) comprising: a processor (22); print device memory (23, 24 and 31; see figs 3-4); a print queue manager (see figs 3-4, i.e., control panel 14, browser 30, user interface logic 34, job queue 32, job processing 33, job storage memory 31, communications ports 25 and I/O 26) coupled to the processor (22) to: add a print job to a print queue (32) having a plurality of print jobs to be printed (see figure 4, and see col. 3, lines 35-39), wherein the print job corresponds to a print request received from a user for printing a digital document (see col. 3, lines 35-39 and col. 1, line 27 “user initiates a print job”); determine occurrence of a first trigger event for creating a print job backup (see figs 3-5, and see col. 3, line 20 to col. 4, line 5, and see col. 4, line 57 to col. 5, line 4, i.e., a first trigger event is detect a user instruction to cancel a print job, and creating a print job backup is saving the cancelled print job to job storage memory 31 for potential subsequent printing); obtain print data corresponding to an unprocessed print job (i.e., see col. 3, line 57 to col. 4, line 5, i.e., If the canceled print job has not yet been initiated by job processing logic 33, this involves simply moving the print job from queue 32 to job storage memory 31) identified for print job backup based on the occurrence of the first trigger event (see figs 3-5, and see col. 3, line 20 to col. 4, line 5, and see col. 4, line 57 to col. 5, line 4, i.e., the first trigger event print job backup is saving the cancelled print job to job storage memory 31 for potential subsequent printing); and save the print data corresponding to the identified unprocessed print job in the print device memory to create the print job backup (see figs 3-5, and see col. 3, line 20 to col. 4, line 5, and see col. 4, line 57 to col. 5, line 4, i.e., detect a user instruction to cancel a print job, and saving the cancelled print job to job storage memory 31 for potential subsequent printing, see figure 5 step 116 and see col. 4, lines 57-65). 
The closest prior art of record, namely, Lester et al. (US 7,345,777 B2), discussed above, does not disclose, teach or suggest, a print queue manager coupled to the processor to: determine occurrence of a first trigger event for creating a print job backup, wherein the first trigger event includes a print job deferment input, as recited in independent claim 1.
Claims 2-5 are found to be allowable because they are dependent on allowable independent claim 1 above. 

The closest prior art of record, namely, Lester et al. (US 7,345,777 B2), discussed above, does not disclose, teach or suggest, a method for creating a print job backup, the method comprises: receiving, as a first trigger event for creating the print job backup, a first user input indicating an unprocessed print job for which printing is to be deferred to a later point of time, as claimed in independent claim 6. 
Claims 7-10 are found to be allowable because they are dependent on allowable independent claim 6 above. 

Lester et al. (US 7,345,777 B2), discussed above, does not disclose, teach or suggest, determine occurrence of a first trigger event for print job backup, wherein the first trigger event includes one of print job deferment input and threshold time exceeded input, as recited in independent claim 11.
Claims 12-15 are found to be allowable because they are dependent on allowable independent claim 11 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yagita et al. (US 2005/0141023 A1) teaches backup print queues. Registering the backup job information in the backup print queue and changing the backup job information to print job information (see the abstract).
Shukla et al. (US 6,996,746 B2) teaches saving the information for every task that requires too much energy in non-volatile task backup memory (see figure 6, step 608). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOV POPOVICI/Primary Examiner, Art Unit 2677